United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1355
                                  ___________

In re: Robert P. Ciralsky,         *
                                   *
               Debtor.             *
                                   *
-------------------------          *
                                   *
Robert P. Ciralsky,                * Appeal from the United States
                                   * Bankruptcy Appellate Panel
               Appellant,          * for the Eighth Circuit.
                                   *
        v.                         *      [UNPUBLISHED]
                                   *
Companion Mortgage Corporation;    *
John V. LaBarge, Jr.,              *
                                   *
               Appellees.          *
                              ___________

                         Submitted: December 20, 2002
                             Filed: December 26, 2002
                                 ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.
       Debtor Robert Ciralsky appeals the Bankruptcy Appellate Panel’s (BAP’s)
orders (1) affirming the bankruptcy court’s1 orders granting creditor Companion
Mortgage Corporation relief from the automatic stay, and denying reconsideration;
and (2) denying reconsideration of the BAP’s affirming order. Ciralsky is seeking
return of property that was sold at a pre-bankruptcy foreclosure sale. Ciralsky did not
exercise his state-law redemption rights. The bankruptcy court dismissed the Chapter
13 proceeding after interlocutory lift-stay orders were issued over Ciralsky's
objection. Ciralsky did not appeal the Chapter 13 dismissal. We agree with the BAP
that the appeal is moot. See In re Rodriquez, 258 F.3d 757, 759 (8th Cir. 2001) (per
curiam); In re Onouli-Kona Land Co., 846 F.2d 1170, 1172-73 (9th Cir. 1988); Mo.
Rev. Stat. §§ 443.410, 443.420 (2000).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Ciralsky’s motion
“to Compel Compromise Settlement.”

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Barry S. Schermer, United States Bankruptcy Judge for the
Eastern District of Missouri.

                                         -2-